DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s filing on 5/26/2020. Claims 1-20 are pending and considered below.

 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 1-9, step 1 analysis, the subject matter of claims 1-9 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 1-9 are directed to a system comprising structure (a processor and a controller device).
Claims 1-9 are not directed to a revised step 2A, prong one, judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Claims 1-9 are directed to a system which generates trajectory predictions and performs safety-aware and autonomous operations in response to the trajectory predictions. Applicant’s specification defines these safety-aware and autonomous operations 
Regarding claims 10-20, step 1 analysis, the subject matter of claims 10-20 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 10-20 are directed to a method.
Claims 10-20 are not directed to a revised step 2A, prong one, judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Claims 10-20 are directed to a method for generating a graph based on extracted features, updating the graph with updated node features, and predicting trajectories related to interactive agents based on the updated graph. The claims do not recite a mental process because the claims, under the broadest reasonable interpretation, do not cover an abstract idea which can reasonably be performed in the human mind. Further, the claims do not recite any method for organizing human activity, such as a fundamental economic practice or managing interactions between people. Finally, while the claimed prediction of trajectories may have underlying mathematical computations, the claims do not recite any mathematical relationships, formula or calculation. Therefore, claims 10-20 are not rejected under 35 U.S.C. 101.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims should use the word “a” or “an” the first time an element is introduced, and should use “the” or “said” during subsequent use.
Terms should be used consistently in all claims, including dependent claims.
Regarding claim 4, “the controller” lacks antecedent basis.
Claim 5 depends on claim 4.
Regarding claims 8, 10 and 13, “the extracted features” lacks antecedent basis.
Claim 9 depends on claim 8.
Claims 11-20 depend on claim 10.
Appropriate correction is required.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 10, 13-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US-2019/0147335-A1, hereinafter Wang).
Regarding claim 1, Wang discloses:
a hybrid prediction framework processor (paragraphs [0096-0103] and [0128]; FIG. 3, computing system-302, machine-learned model(s) - 310, processor(s) - 312, and prediction generator-328; FIG. 4, static filter-504; and FIG. 5, continuous filter-554);
wherein the hybrid prediction framework processor generates trajectory predictions relating to movement of agents in a surrounding environment based on a prediction model (paragraph [0110]); and
a controller device, wherein the controller device receives the trajectory predictions as output from the hybrid prediction framework processor and perform safety-aware and autonomous operations of the system in response to the trajectory predictions (paragraphs [0062-0065] and FIG. 1, prediction system-104, motion planning system-105, vehicle controller-106, and vehicle controls-107).
Regarding claim 2, Wang further discloses:
wherein the system comprises an autonomous vehicle and the agents comprise one or more other vehicles proximate to the autonomous vehicle (paragraphs [0061] and [0110]).
Regarding claim 3, Wang further discloses:
wherein the trajectory predictions indicate a predicted movement of the other vehicles proximate to the autonomous vehicle (paragraphs [0061] and [0110]).
Regarding claim 4, Wang further discloses:
wherein the controller determines a safety-aware impact associated with the predicted movement of the other vehicles proximate to the autonomous vehicle based on the trajectory predictions (paragraphs [0061-0065]).
Regarding claim 6, Wang further discloses:
wherein the hybrid prediction framework processor integrates graph-based prediction and grid-based prediction (paragraphs [0096-0103] and [0128]; FIG. 3, computing system-302, machine-learned model(s) - 310, processor(s) - 312, and prediction generator-328; FIG. 4, static filter-504; and FIG. 5, continuous filter-554).
Regarding claim 10, Wang further discloses:
extracting one or more deep features from information relating to multiple interactive agents, wherein the one or more deep features are associated with a grid including a spatial representation of the interactive agents (paragraphs [0096-0103] and [0128]; FIG. 3, computing system-302, machine-learned model(s) - 310, processor(s) - 312, and prediction generator-328; FIG. 4, static filter-504; and FIG. 5, continuous filter-554);
generating a graph based on the extracted features, wherein the graph includes the spatial representation from the grid via the extracted features (paragraphs [0096-0103] and [0128]; FIG. 4, static filter-504; and FIG. 5, continuous filter-554);
updating the graph with updated node features, wherein the updated node features relate to the multiple interactive agents (paragraphs [0096-0103] and [0128]; FIG. 4, static filter-504; and FIG. 5, continuous filter-554); and
predicting trajectories related to the interactive agents based on the updated graph (paragraphs [0104-0110] and FIG. 6, receive, for a set of output points in an output domain, a prediction from the machine-learned convolutional neural network-608).
Regarding claim 13, Wang further discloses:
wherein generating the graph based on the extracted features comprises: (paragraphs [0096-0103] and [0128]; FIG. 4, static filter-504; and FIG. 5, continuous filter-554);
concatenating extracted state feature embeddings and extracted context feature embeddings (paragraph [0128]); and
forming nodes of the graph from the concatenated state feature embeddings and the context feature embeddings (paragraph [0128]).
Regarding claim 14, Wang further discloses:
wherein generating the graph further comprises: forming edges of the graph from extracted relation embeddings (paragraphs [0101-0103] and FIG. 5, kernel function-g).
Regarding claim 15, Wang further discloses:
wherein updating the graph comprises applying the spatial representation of the interactive agents from the grid (paragraphs [0096-0103] and [0128]; FIG. 4, static filter-504; and FIG. 5, continuous filter-554, output points-x0-xm, and input points-y1-yk).
Regarding claim 16, Wang further discloses:
wherein predicting trajectories comprises generating a state variation of the interactive agents at a plurality of future time steps from the updated node features (paragraphs [0101-0103] and [0110]).
Regarding claim 17, Wang further discloses:
wherein the state variations comprise deterministic values (paragraphs [0101-0103] and [0110]).
Regarding claim 19, Wang further discloses:
performing safety-aware and autonomous operations of a system in response to the predicted trajectories related to the interactive agents (paragraphs [0063-0065] and FIG. 1, autonomous vehicle-10, motion planning system-105, vehicle controller-106, and vehicle controls-107).

Regarding claim 20, Wang further discloses:
wherein the system comprises an autonomous vehicle (paragraphs [0063-0065] and FIG. 1, autonomous vehicle-10, motion planning system-105, vehicle controller-106, and vehicle controls-107).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, as applied to claims 1, 4 and 10 above, and further in view of Malla et al. (US-2021/0082283-A1, hereinafter Malla).
Regarding claim 5, Wang does not disclose a processor which receives information relating to historical movement of other vehicles from vehicle sensors. However, Malla discloses a system for providing future object localization, including the following features:
wherein hybrid prediction framework processor receives information relating to historical movement of the other vehicles proximate to the autonomous vehicle from one or more vehicle sensors (paragraphs [0037-0042] and [0054]; and FIG. 1, neural network-108, localization dataset-110, camera-118, neural network processing unit-122, host data encoder-124, proximate data encoder-126, and future localization decoder-128).
Malla teaches that host data received from a vehicle camera may include model data and past observations and historical data associated with the host vehicle and proximate vehicles (paragraph [0054]). It would have been obvious for a person of ordinary skill in the art at the time of the effective 
Regarding claim 7, Wang does not disclose a processor which receives information relating to historical movement of other vehicles from vehicle sensors. However, Malla further discloses:
wherein the hybrid prediction framework processor comprises: (paragraphs [0037-0042] and [0054]; and FIG. 1, neural network-108, localization dataset-110, camera-118, neural network processing unit-122, host data encoder-124, proximate data encoder-126, and future localization decoder-128); and
a feature extractor that extracts deep features from a sequence of historical state, relation and context information relating to the movement of agents in a surrounding environment (paragraphs [0044-0054] and FIG. 1, future localization application-106, neural network-108, neural network processing unit-122, and future localization decoder-128).
Malla teaches that an autonomous vehicle future localization application should perform feature extraction on images of proximate vehicles, roadway attributes and road side objects (paragraph [0049]), and include historical data associated with the proximate vehicles (paragraph [0054]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system for providing localization of proximate vehicles using image feature extraction and historical data of Malla into the motion planning system for predicting the future location of proximate vehicles of Wang. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of providing data to a neural network 
Regarding claim 8, Wang further discloses:
wherein the hybrid prediction framework processor comprises: (paragraphs [0060-0061] and FIG. 1, autonomous vehicle-10, vehicle computing system-102, perception system-103, prediction system-104, and processor(s) - 112); and
a graph update analyzer that generates and updates a graph representing the movement of agents in the surrounding environment based on the extracted features (paragraphs [0096-0103] and [0128]; FIG. 4, static filter-504; and FIG. 5, continuous filter-554).
Regarding claim 9, Wang further discloses:
wherein the hybrid prediction framework processor comprises: (paragraphs [0060-0061] and FIG. 1, autonomous vehicle-10, vehicle computing system-102, perception system-103, prediction system-104, and processor(s) - 112); and
a trajectory predictor that generates the predicted trajectories corresponding to the agents based on the graph, wherein the predicted trajectories indicate a predicted future movement of the agents (paragraphs [0104-0110] and FIG. 6, receive, for a set of output points in an output domain, a prediction from the machine-learned convolutional neural network-608).
Regarding claim 11, Wang does not disclose a processor which receives information relating to historical movement of other vehicles from vehicle sensors. However, Malla further discloses:
wherein the extracting deep features comprises applying historical trajectories of interactive agents and context images (paragraphs [0044-0054] and FIG. 1, future localization application-106, neural network-108, neural network processing unit-122, and future localization decoder-128).

Regarding claim 12, Wang further discloses:
wherein extracting deep features comprises information from static and dynamic environments (paragraphs [0059-0061]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, as applied to claim 17 above, and further in view of Hong et al. (US-2020/0110416-A1, hereinafter Hong).
Regarding claim 18, Wang does not disclose state variations which comprise parameters of probability distributions. However, Hong discloses a prediction system which inputs images representing an environment over time and outputs a heat map comprising prediction probabilities associated with possible locations of an agent in the future, including the following features:
wherein the state variations comprise parameters of probability distributions (paragraphs [0031-0034] and FIG. 1, receive heat map(s) associated with prediction probabilities-134, and determine predicted trajector(ies) based at least in part on the prediction probabilities-148).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249. The examiner can normally be reached 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/Examiner, Art Unit 3667